Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 23, 2021

                                      No. 04-21-00023-CV

                          IN THE INTEREST OF B.G.G., A CHILD

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 13834
                       Honorable Albert D. Pattillo, III, Judge Presiding


                                         ORDER

        The clerk’s record was originally due by February 5, 2021, but was not filed. On
February 11, 2021, the district clerk filed a notification of late record, stating that the clerk’s
record was not filed because appellant had failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellant was not entitled to appeal without paying the fee.

        We therefore ORDER that appellant provide written proof to this court that either (1) the
clerk’s fee has been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant
is entitled to appeal without paying the clerk’s fee by March 5, 2021. If appellant fails to
respond within the time provided, this appeal will be dismissed for want of prosecution. See TEX.
R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court